Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 4: “a sliding grip movably fixable the fishing rod” should read -- a sliding grip movably fixable to the fishing rod--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 13, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tokuda (US Pub. 4,726,139). 
Regarding claim 1, Tokuda discloses a grip assembly configured for fixing a fishing reel to a fishing rod, the grip assembly comprising: 
a front seat grip non-movably fixable to a fishing rod (Fig. 1, fixed holder 3); 
a gear rack on the front seat grip (Fig. 1, engaging portion 21a); 
a sliding grip movably fixable to the fishing rod and configured to slide in an axial direction of the fishing rod so as to selectively engage the front seat grip (Fig. 1, movable pusher 4); 
a lever pivotally connected to the sliding grip (Fig. 1, lever 42); 
and at least one tooth provided on the lever, wherein when the lever is actuated from an open position to a locked position, the at least one tooth engages the gear rack and the lever pulls the sliding grip toward the front seat grip on the fishing rod (Col. 3, lines 8-12: “an operating lever 42 pivoted to the base 41, and a retainer 43 which is operated by the operating lever 42 so as to be retained to an engaging portion 21a formed of serrations on the support surface 21”).
Regarding claim 2, Tokuda discloses a front seat grip recess defined in the front seat grip and configured for receiving an associated front reel seat of a fishing reel (Fig. 1, opening 25); 
and a sliding grip recess defined in the sliding grip and configured for receiving an associated rear reel seat of the fishing reel (Fig. 1, movable pusher 4 has a recess in its front for receiving a fishing reel); 

Regarding claim 3, Tokuda discloses a sliding grip top portion and a sliding grip bottom portion included in the sliding grip (Fig. 1, movable pusher 4 can be said to have a top side and a bottom side); 
a front seat grip top portion and a front seat grip bottom portion included in the front seat grip (Fig.1, fixed holder 3 can be said to have a top side and a bottom side);
wherein the sliding grip recess is defined in the sliding grip top portion (Fig. 1, the recess is in the upper portion of movable pusher 4) and the front seat grip recess is defined in the front seat top portion (Fig. 1, the recess is in the upper portion of fixed holder 3) such that the sliding grip top13Atty. Dkt. No. NOS-46714.02 portion is configured for receiving the rear reel seat and the front seat grip top portion is configured for receiving the front reel seat (Fig. 1, the sliding grip top portion and front seat grip top portion are used in conjunction to secure a fishing reel).
Regarding claim 4, Tokuda discloses the lever is pivotally fixed to the sliding grip bottom portion (Col. 4, lines 8-9: “an operating lever 42 pivoted to the base 41”).
Regarding claim 8, Tokuda discloses a plurality of grooves forming the gear rack, the plurality of grooves being defined in the front seat grip and oriented orthogonal to the axial direction of the fishing rod when the sliding grip and the front seat grip are 
Regarding claim 13, Tokuda discloses a front seat grip top portion and a front seat grip bottom portion included in the front seat grip, wherein at least one recessed area of the front seat grip bottom portion exposes a portion of the fishing rod to direct contact by a user's grip (Fig. 5, user’s hand can contact fishing rod 1 after the opening of fixed holder 3). 
Regarding claim 18, Tokuda discloses a method of fixing a reel to a fishing rod with a grip assembly, the method comprising: 
non-movably fixing a front seat grip onto a fishing rod (Fig. 2, fixed holder 3 is mounted on fishing rod 1); 
movably fixing a sliding grip onto the fishing rod such that the sliding grip is configured to slide in an axial direction of the fishing rod so as to selectively engage the front seat grip (Fig. 2, movable pusher 4 slides in relation to fixed holder 3); 
and actuating a lever pivotally connected to the sliding grip from an open position to a locked position such that the lever engages the front seat grip and pulls the sliding grip toward the front seat grip on the fishing rod (Col. 3, lines 8-12: “an operating lever 42 pivoted to the base 41, and a retainer 43 which is operated by the operating lever 42 so as to be retained to an engaging portion 21a formed of serrations on the support surface 21”).
Regarding claim 19, Tokuda discloses the step of actuating the lever from the open position to the locked position includes engaging at least one tooth provided on a distal end of the lever with a gear rack formed from a plurality of grooves defined in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US Pub. 4,726,139).
Regarding claim 5, Tokuda discloses the claimed invention except for a sliding grip top portion and a sliding grip bottom portion included in the sliding grip, wherein the sliding grip top portion is formed from a relatively rigid material as compared to the sliding grip bottom portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bottom portion of a relatively less rigid material so that the seat grip can be snapped onto the guides, since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 6, Tokuda discloses the claimed invention except for a front seat grip top portion and a front seat grip bottom portion included in the front seat grip, wherein the front seat grip top portion is formed from a relatively rigid material as compared to the front seat grip bottom portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bottom portion of a relatively less rigid material so that it can be assembled easily, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 9, Tokuda discloses the claimed invention except for the plurality of grooves forming the gear rack are curved at least partially around the fishing rod in a circumferential14Atty. Dkt. No. NOS-46714.02 direction of the fishing rod, and the at least one tooth is curved in a manner complementary to the plurality of grooves forming the gear rack. It would have been an obvious matter of design choice to make the device cylindrical in shape or  of whatever form or shape was desired or expedient so that the grip can contour around the circumference of a cylindrical fishing rod. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US Pub. 4,726,139) in view of Hee Sub (KR 19980063812U).
Regarding claim 7, Tokuda discloses the claimed invention except for a gear connected to the lever, wherein the at least one tooth is a plurality of teeth provided on the gear and configured for engaging the gear rack when the lever is actuated from the open position to the locked position (Fig. 2, gear 20 is attached to lever 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip assembly of Tokuda to include the gear attached to the lever of Hee Sub because a gear might be a better way of engaging the gear rack than a single protrusion.

Claims 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US Pub. 4,726,139) in view of Hutchison (US Pub. 2,777,240).
Regarding claim 14, Tokuda discloses a grip assembly configured for fixing a reel to a fishing rod, the grip assembly comprising: 
a front seat grip non-movably fixable to a fishing rod (Fig. 1, fixed holder 3); 
a sliding grip movably fixable to the fishing rod and configured to slide in an axial direction of the fishing rod so as to selectively engage the front seat grip (Fig. 1, movable pusher 4); 
a lever pivotally connected to the sliding grip (Fig. 1, lever 42).
However, Tokuda does not disclose as taught by Hutchison, a pad disposed on the front seat grip and formed from a material that is relatively flexible as compared to the lever (Fig. 1, spring washer 30); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip assembly of Tokuda to include the cam, lever, and pad of Hutchison because the compression of the cam could more effectively keep the reel secured in place than other methods.
Regarding claim 15, Tokuda as modified by Hutchison discloses the claimed invention in addition to as taught by Hutchison, a cam included in the lever, wherein the cam is configured to selectively engage the pad such that when the lever is actuated from the open position to the locked position, the cam pivots into the interference position with the pad so as to deform the pad around the cam, and pulls the sliding grip toward the front seat grip on the fishing rod (Fig. 1, cam 28 is attached to lever 26. When the lever and cam are rotated, they compresses spring washer 30).
Regarding claim 16, Tokuda as modified by Hutchison discloses the claimed invention in addition to as taught by Hutchison when the lever is in the open position, the cam is spaced from the pad such that the lever and the sliding grip are enabled to slide along the fishing rod relative to the front seat grip (Fig. 1, when the lever is turned to the open position, pressure is released from the pad by the cam. If the grip assembly of Tokuda was modified to have the cam and pad of Hutchison, the sliding grip would be able to move freely).
claim 17, Tokuda as modified by Hutchison discloses the claimed invention except for the pad is formed from rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pad out of rubber instead of a spring washer because it might be more optimal to have a pad comprised of a softer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 20, Tokuda discloses the claimed invention except for as taught by Hutchison, the step of actuating the lever from the open position to the locked position includes engaging a cam extending from the lever with a pad disposed on the front seat grip such that the cam deforms the pad and the pad catches the cam (Fig. 1, cam 28 is attached to lever 26. When it is rotated, it compresses spring washer 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip assembly of Tokuda to include the cam, lever, and pad, of Hutchison because the compression of the cam could more effectively keep the reel secured in place.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642